Title: General Orders, 14 April 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Wednesday April 14th 1779.
Parole Venice—C. Signs Vincent— Verden.


At a Brigade General Court Martial held at Elizabeth-Town the 10th instant, Lieutenant Colonel Brearly President.
Lieutenant Snowden of the Jersey Brigade was tried for “Disobedience of orders and neglect of duty on the 4th instant.”
The Court after mature consideration are of opinion that from the General’s expressions mentioned in Captn Van Voorhees testimony Lieutenant Snowden had reason to consider himself exempted from duty ’till his claim of rank was settled and therefore do find him not guilty of the charges exhibited against him.
The General is sorry he cannot agree with the Court in opinion: General Maxwell’s reply related by Captain Voorhees is susceptible of different interpretations and it appears by Ensign Bishop’s evidence that Lieutenant Snowden did not found his refusal to do duty upon General Maxwell’s exemption, but declared that “He intended to exempt himself; Lieutent Snowden’s conceiving himself agrieved in rank was no justification for disobeying a regular order & refusing his tour of duty: He should have represented his case and applied for redress to the Commander in Chief and in the mean time continued to perform the duties of his station.
Lieutenant Snowden is released from arrest.
At a Brigade General Court Martial held at Middle Brook the 7th of January last, Lieutenant Colonel Adams President John Williams of Captain Winder’s Company, William Parson’s of Captain Ewing’s Company—John Williams of Lieutenant Piatt’s Company, of the 1st Maryland Regiment, were tried, the two first for, “Desertion with an intention of going to the enemy” and the latter for the same Crime and “Persuading others to go along with him”—found guilty of the charges exhibited against them and sentenced (two thirds of the court agreeing) to suffer Death.
The Commander in Chief confirms the sentences, but John William’s of Winder’s and William Parsons of Ewings Company being recommended by their officers as soldiers of general good character who were probably seduced into their present crime are pardoned & to be released from confinement.
At the General Court Martial of the line where of Lieutt Colonel Harmar is President—Joseph Hall, Fifer in the 7th Maryland regiment and Adam Stevens of the 3rd Virginia Regimt were tried on the 7th instant for, “Attempting to desert to the enemy from the Bonamtown guard”—found guilty of intending it and sentenced each to receive one hundred lashes on his bare back.
The General approves the sentences and orders them to be put in execution tomorrow at the heads of their respective regiments.
At the same Court Lieutenant Dougherty of the 6th Maryland Regiment was tried. 1st—”For sending Captain William Dent Beal a challenge to fight a Duel.” 2nd—”Unofficer, and ungentlemanlike conduct in associating and playing ball with Serjeants on the 6th instant.”
The Court having considered the charges against Lieutent Dougherty, the evidence and his defence are of opinion that he is guilty of them; the 1st charge being a breach of the 2nd article, 7th section, and the 2nd charge being a breach of the 21st Article 14th section of the rules and articles of War and do sentence him to be cashiered.
The Commander in Chief confirms the sentence and orders it immediately to take place.
